DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,998,374 and US Pat. 10,833,108 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
In view of applicant’s terminal disclaimers filed on July 20, 2021, the rejections of claims 7-11, 13-18 and 20 under nonstatutory double patenting as stated in the Office Action mailed on June 17, 2021 have been withdrawn.  However, after further considerations, claims 9 and 16 are rejected statutory double patenting rejection under 35 U.S.C. 101.  The statutory double patenting rejection is given below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,833,108. This is a statutory double patenting rejection.  It appears that the combination of claim 9 with independent claim 1 is substantially identical to the patent claim 1.
Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,998,374. This is a statutory double patenting rejection.  It appears that the combination of claim 16 with independent claim 14 is substantially identical to the patent claim 14.

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 are allowed.
The closest prior art, US Pub. 2007/0102737, discloses a plurality of LEDs and TFTs over a driving substrate.  However, the prior art fails to disclose a display with a specific structure and layout of a first single crystal layer which comprising at least ten individual first LED pixels with corresponding wavelength, and a second single crystal 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a second single crystal layer comprising a second plurality of light emitting diodes (LEDs), wherein the first single crystal layer comprises at least ten individual first LED pixels, wherein the second single crystal layer comprises at least ten individual second LED pixels, wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength, wherein the first wavelength and the second wavelength differ by greater than 10 nm, and wherein the 3D micro display comprises an oxide to oxide bonding structure.
Claim 7 recites a second single crystal layer comprising a first plurality of light emitting diodes (LEDs), wherein the second single crystal layer is on top of the first single crystal layer, wherein the second single crystal layer comprises at least ten individual first LED pixels; and a second plurality of light emitting diodes (LEDs).
Claim 14 recites a second single crystal layer comprising a first plurality of light emitting diodes (LEDs), wherein the second single crystal layer comprises at least ten individual first LED pixels; and a second plurality of light emitting diodes (LEDs), wherein the first plurality of light emitting diodes (LEDs) emits a first light with a first wavelength, wherein the second plurality of light emitting diodes (LEDs) emits a second light with a second wavelength, wherein the first wavelength and the second wavelength differ by greater than 10 nm.

Claims 2-6, 8, 10-13, 15 and 17-20 variously depend from claim 1, 7 or 14, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 9, 2021